Citation Nr: 1019472	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to November 1974 and from November 1990 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2010, the Veteran was notified that his 
representative was withdrawing from the case.  By letter 
dated in April 2010, he was also offered the opportunity to 
appoint another representative.  He has not responded to this 
letter, therefore, the Board assumes that he desires to 
proceed pro se.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran claims that he is entitled to service connection 
for PTSD.  The evidence of record shows a current diagnosis 
of PTSD; however, the Veteran's service personnel records do 
not show any awards or decorations denoting he engaged in 
combat.  The Veteran's service includes service in Southwest 
Asia December 1990 through May 1991 with the 312th Adjutant 
General Company (postal) as First Sergeant.  He maintains 
that: his unit was often on high alert because of incoming 
rounds; he was fearful of being hit by one of the SCUD 
missiles he saw flying overhead; on one occasion, he was told 
that the allied forces were trying to blow up areas within 
his compound; and on numerous occasions he had to take his 
soldiers to the 312th Evacuation Hospital for treatment where 
he witnessed many severely injured and dead soldiers.  The 
Veteran also described a time when he drove to Kuwait through 
"Death Valley" and saw dead bodies, body parts and burned-
out trucks.  The Veteran's service personnel records do not 
show any awards or decorations denoting he engaged in combat 
and his combat stressors have not otherwise been verified.

The U.S. Army and Joint Services Records Research Center 
(JSRRC), has not been contacted to research the Veteran's 
alleged in-service stressors.  Therefore, an attempt must be 
made to verify the Veteran's alleged stressors; however, 
detailed information from the Veteran regarding this alleged 
stressor, to include the place, full name, and any other 
identifying information must first be obtained.  In this 
regard, the Board notes that if the Veteran was stationed 
with a unit that was present while enemy attacks occurred, it 
would suggest that he was, in fact, exposed to such attacks.   
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
could corroborate his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   
As such, further development is needed, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should contact the Veteran 
and request that he provide as much detail 
as possible regarding the claimed 
stressors.  The AMC/RO should also 
undertake necessary action to attempt to 
verify the occurrence of the Veteran's 
alleged in- service stressors pursuant to 
VA Training Letter 07-02, as well as 
employing the stressor verification site 
added to VA's "Rating Job Aids" webpage on 
August 9, 2007.  Thereafter, if further 
development is required, this REMAND, 
copies of the Veteran's DD Form 214, 
service personnel records, and any 
stressor statement submitted, should be 
sent by the RO to JSRRC. JSRRC should be 
requested to make an attempt to verify 
events related to the Veteran's claimed 
stressors.  If unable to provide such 
information, they should be asked to 
identify the agency or department that may 
provide such information and follow- up 
inquiries should be conducted accordingly.

If any source requires a specific time 
period in order to search unit records, 
the RO should designate the time period 
from November 1990 to June 1991 (further 
broken down into smaller time increments, 
as necessary).  Once received, any 
documents must be reviewed in detail for 
purposes of stressor verification and 
associated with the Veteran's claims 
folder.

2.   Following receipt of additional data 
from any and all sources, the RO must 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the data on file, outlining 
the specific evidence corroborating that a 
stressor event in service actually 
occurred.  The report and/or determination 
relating to each of the foregoing must 
then be added to the claims file.

3.  If, and only if, a claimed stressor is 
verified, the Veteran should be scheduled 
for a VA psychiatric examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist performing the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.  The examining psychiatrist 
or psychologist should be informed as to 
which, if any, of the claimed stressors or 
identified events have been verified.  
Based on a review of the record, and 
examination of the Veteran, and 
considering the identified stressors, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran has PTSD related to an event 
in service.

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
All applicable laws and regulations should 
be considered.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


